Opinion by
Mb.- Justice Mitchell,
The appellant was disbarred for using very foul and abusive language involving serious charges against his integrity to one of the associate judges of the court below, during a session of the court, though outside of the courtroom. The court subsequently entered a rule upon him to show cause why his name should not be struck from the roll of attorneys, and the appellant then filed a written apology which' the learned president judge considered would have been sufficient, at least to mitigate *279tbe punishment, had it not been so long delayed. The rale was made absolute, and the appellant now comes before us admitting his misconduct, but claiming that the punishment is excessive.
There is no question of the jurisdiction of the court below. The bar have great liberty and high privileges in the assertion of their clients’ rights as they view them, but on the other hand they have equal obligations as officers in the administration of justice, and no duty is more fundamental, more unremitting or more imperative than that of respectful subordination to the court. The foundation of liberty under our system of government is respect for the law as officially pronounced. The counsel in any case may or may not be an abler or more learned lawyer than the judge, and it may tax his patience and 1ns tem per to submit to rulings which he regards as incorrect, but discipline and self-restraint are as necessary to the orderly administration of justice as they are to the effectiveness of an army. The decisions of the judge must be obeyed because he is the tribunal appointed to decide, and the bar should at all times be the foremost in rendering respectful submission.
That the conduct of the appellant was a most serious breach of discipline is not denied, and his appeal is practically for mercy. Mercy however is not the prerogative of this Court, and the considerations which might have moved the court below in that respect are not for us to entertain. The punishment of appellant is severe, in view of the fact that it involves no moral turpitude, but only infirmity of temper. If the disbarment were meant to be irrevocable we might have some doubt whether it would not exceed the limit of legitimate discretion, but we observe the remarks of the learned president judge that “the respondent has it in his power to so live and conduct himself as to show and convince all who know him of his determination to govern his temper and tongue, and when he has by long persistence in this course shown to us that he has succeeded, and can conduct himself, in all respects, properly and respectfully, we shall cheerfully hear his application for readmission and act favorably thereon.” This is a clear indication that the court below regarded its action rather in the light of a suspension than of a permanent disbarment, and intended to treat the appellant with as much leniency as the preservation of necessary dis* *280cipline would admit. We have no reason to suppose that, with proper behavior on the part of appellant, the period of probation will be unduly prolonged. More than that he cannot fairly ask.
Order affirmed.